DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1, 11 and 13 have been amended; support for the amendment can be found in original claims 1, 11, and 13.
Claims 1-13 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Korea on 10/27/2017. It is noted that applicant has filed a certified copy of the application, KR10-2017-0140766, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 01/14/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the group" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20160197342-A1) in view of Tamaki (US-6287729-B1).

Regarding claim 1, Lee discloses a negative electrode active material ([0001]) for a lithium secondary battery (Title), the negative electrode active material ([0001]) comprising:

a first carbon-based particle (“fine carbon particles”; ([0031]);
a second carbon-based particle (“coarse carbon particles”; [0032]); 
a silicon-based particle (“porous silicon-based particles”; [0036]);

Lee further discloses wherein the first carbon-based particle “may be included in an amount of 1 wt % to 30 wt %”, the second carbon-based particle “may be included in an amount of 70 wt % to 99 wt %” based on the total weight of the carbon particles ([0032]), and a “mixing ratio of the porous silicon-based particles to the carbon particles including the fine and coarse carbon particles may be in a range of 1:1 to 1:20 as a weight ratio” ([0036]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore, the limitations “comprising: 5 parts by weight to 20 parts by weight of a first carbon-based particle based on 100 parts by weight of a total negative electrode active material, 55 parts by weight to 90 parts by weight of a second carbon-based particle based on 100 parts by weight of the total negative electrode active material; and  1 1part by weight to 40 parts by weight of a silicon-based particle based on 100 parts by weight of the total negative electrode active material” are rendered obvious by Lee.

 Lee further discloses wherein the first and second particle are graphite ([0046]).

However, Lee fails to disclose wherein a specific surface area of the first carbon-based particle is 1.5 m2/g to 4.5 m2/g, a specific surface area of the second carbon-based particle is 0.4 m2/g to 1.5 m2/g, and the specific surface area of the first carbon-based particle is greater than the specific surface area of the second carbon-based particle.

Tamaki discloses a first (“(B) graphite materials” Col. 2, ln. 61-63) and second (“(A) milled graphite fibers”; Col. 2, ln. 57) carbon-based particle for a negative electrode (Abstract) ; wherein a specific surface area of the first particle is 0.8                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     /gram to 1.3                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     /gram, and a specific surface area of the second carbon particle is 2                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     /gram to 15                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                     /gram (Abstract). Tamaki further discloses the disadvantages of employing graphite active materials known in the art, namely they “are somewhat inferior with respect to initial capacity and low rate capability presumably because of their lower degree of graphitization” (Col. 1, ln. 34-37), they have “low efficiency of initial charge and discharge, poor load characteristics, [and] further unfavorable adhesivity to electricity collectors” (Col. 1, ln. 44-47). To address these issues, Tamaki discloses “that excellent performances as a negative electrode for a lithium secondary battery are manifested through the use of a mixed graphite materials that are formed by mixing mesophase pitch-based milled graphite fibers which have specific properties with natural graphite or artificial graphite which has specific properties and a high degree of graphitization within a specific proportion so as to regulate the specific surface area of the resultant mixture within a specific range. ” (Col. 2, ln. 40-52). Tamaki further discloses that the invention enhances “the capacity of the battery, the efficiency of charge and discharge, low rate characteristics and adhesivity to electricity collectors” (Col. 2, ln. 29-31).

Tamaki and Lee are analogous art from the same field of endeavor, namely the fabrication of anode active materials comprising graphite. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Lee by employing the first and second carbon-based particles of Lee with the specific surfaces areas taught by Tamaki. In doing so, one of ordinary skill in the art would have reasonably expected to secure excellent performance of the electrode with enhanced capacity, efficiency of charge, and rate characteristics of the lithium secondary battery as recognized by Tamaki.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore, modified Lee renders the instant claim obvious.


Regarding claim 4, modified Lee discloses wherein “an average particle diameter (                        
                            
                                
                                    D
                                
                                
                                    50
                                
                            
                        
                    ) of the [first] carbon particles may be in a range of 1 µm to 10 µm” ([0024]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Tamaki further discloses that the second carbon based particles have a Lc(002) of at least 30 nm (Col. 7, ln. 11).

It would have been obvious to one of ordinary skill in the art to have further modified Lee by employing the Lc(002) taught by Tamaki in the first carbon particle of Lee in order to secure excellent performance of the electrode with enhanced capacity, efficiency of charge, and rate characteristics of the lithium secondary battery as recognized by Tamaki.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore, modified Lee renders the instant claim obvious.

Regarding claim 7, modified Lee discloses wherein “an average particle diameter (                        
                            
                                
                                    D
                                
                                
                                    50
                                
                            
                        
                    ) of the [second] carbon particles may be in a range of 10 µm to 30 µm” ([0026]).

Regarding claim 8, modified Lee discloses wherein each of the first and second carbon-based particles is one or more of artificial graphite, natural graphite, mesocarbon, fibrous carbon, and surface-coated graphite ([0046]).

Regarding claim 9, modified Lee discloses wherein the first carbon-based particle is natural graphite ([0046]).

Regarding claim 10, modified Lee discloses wherein the second carbon-based particle is artificial graphite ([0046]).

Regarding claim 11, modified Lee discloses wherein the silicon-based particle has a formula of                         
                            S
                            i
                            
                                
                                    O
                                
                                
                                    x
                                
                            
                             
                            
                                
                                    0
                                    ≤
                                    x
                                    <
                                    2
                                
                            
                             
                        
                    ([0038]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore, modified Lee renders the instant claim obvious.

Regarding claim 12, modified Lee discloses a negative electrode for a lithium secondary battery (Abstract) comprising the negative electrode active material according to claim 1.

Regarding claim 13, modified Lee discloses a lithium secondary battery (Abstract) comprising the negative electrode according to claim 12.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20160197342-A1) in view of Tamaki (US-6287729-B1) as applied to claim 1 above and further in view of Miyamoto (US-20090181304-A1).

Modified Lee discloses all claim limitations of claim 1 as set forth above. 

Regarding claim 2 and 5, modified Lee fails to disclose a tap density for the first or second particles.


Miyamoto identifies tap density of negative electrode active material particles as a result effective variable (i.e. a variable which achieves a recognized result). Specifically, Miyamoto discloses a range for the tap density of negative electrode active material particles of  “0.2 g/cm.sup.3 or higher, preferably 0.3 g/cm.sup.3 or higher, and more preferably 0.5 g/cm.sup.3 or higher, as well as is typically 3.5 g/cm.sup.3 or lower, and preferably 2.5 g/cm.sup.3 or lower” ([0038]). Miyamoto further discloses that “the tap density lower than these lower limits would make it difficult to achieve a high packing density of the layer of the negative electrode active substance, thereby leading to the difficulty in obtaining a high-capacity battery. On the other hand, the tap density higher than these upper limits would result in that the electrode has a reduced number of pores, thus leading to the difficulty in achieving favorable battery properties.” ([0098]).

Miyamoto and Lee are analogous art from the same field of endeavor, namely the fabrication of negative electrode active materials. Therefore, one of ordinary skill in the art would have had motivation to further optimize the performance of Lee’s battery through routine optimization of the tap densities of the first and second carbon-based particles and subsequently arrive at the instantly claimed ranges.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20160197342-A1) in view of Tamaki (US-6287729-B1) as applied to claim 1 above and further in view of Sonobe (US 5,616,436).

Modified Lee discloses all claim limitations of claim 1 as set forth above.

Modified Lee fails to disclose the Lc(002) of the first-carbon based particle.

Sonobe identifies the crystal size Lc(002) of graphite as a result effective variable (i.e. a variable that achieves a recognized result). Specifically, Sonobe discloses “when graphite is doped with lithium, a graphite intercalation compound is formed. In this instance, a graphitic material having a larger crystallite size in its c-axis direction is liable to receive a larger strain acting on the crystallites at the time of repetition of doping-dedoping, thus being liable to break the crystalline structure. Accordingly, a secondary battery prepared by using graphite or a carbonaceous material having a developed graphite structure represented by a large crystallite size in the c-axis direction is liable to have an inferior charge-discharge repetition performance” (col. 1, ln. 40-49). 

Sonobe and Lee are analogous art from the same field of endeavor, namely the fabrication of secondary batteries comprising graphite as a negative electrode active material. Therefore, one of ordinary skill in the art would have had motivation to further optimize the performance of Lee’s battery through routine optimization of the crystal size Lc(002) of the first carbon-based particle and subsequently arrive at the instantly claimed range.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727